—In a claim to recover damages for personal injuries, etc., the defendant appeals from (1) so much of a judgment of the Court of Claims (Rossetti, J.), dated August 21, 2000, as awarded postverdict and postjudgment interest at the statutory rate of 9% per annum, and (2) an order of the same court, entered January 8, 2001, which denied its motion to amend the judgment to set postverdict and postjudgment interest at a lesser rate.
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the claimants are awarded one bill of costs.
The State of New York failed to overcome the presumption that the statutory rate of interest of 9% per annum (see, CPLR 5004) was fair and reasonable (see, Auer v State of New York, 283 AD2d 122; Capolino Constr. Corp. v White Plains Hous. Auth., 275 AD2d 347). Santucci, J. P., Goldstein, McGinity and Crane, JJ., concur.